            Case 1:20-cv-00536-SM Document 56 Filed 09/17/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT           m
                                                         Cbi r'tlU Orj^n
                         FOR THE DISTRICT OF NEW HAMPSHIRE ^

                                                                    aasEP n p ibi
Sensa Verogna, Plaintiff,            )                                    OFiPOSITORY
       V.                            )       Case#: l:20-cv-00536-SM

Twitter Inc., Defendant.             )



                 PLAINTIFF'S MOTION TO DELAY COMPULSION OF
                    TRUE NAME PENDING APPEAL TO BE FILED


       Sensa Verogna, "Plaintiff', Motions this Court to Delay Compulsion of Plaintiffs true

name as he intends to file a 28 U.S.C. § 1291 appeal of the Courts August 27, 2020 final "Order"

with the United States Court of Appeals for the First Circuit by September 28, 2020, regarding

Plaintiffs Motion to Proceed Anonymously.

       1.      On August 27,2020,the Court denied Plaintiffs Motion to Proceed Anonymously.

       2.      On September 14, 2020, the Court denied Plaintiffs Motion for permission for

leave to Reconsider.


       3.      The Order is neither tentative, informal or incomplete. Citicorp Real Estate, Inc. v.

Smith, 155 F.3d 1097, 1101 (9th Cir. 1998)

       4.      The Order is final for purposes of 28 U.S.C. § 1291 as it is a full adjudication of

the issue pertaining to the Plaintiff proceeding anonymously, and 'clearly evidences the judge's

intention that it be the court's final act in the matter.'" Nat'l Distrib. Agency v. Nationwide Mut.

Ins. Co., 117 F.3d 432,433(9th Cir. 1997)(citations omitted); see also Elliott v. White Mountain

Apache Tribal Court, 566 F.3d 842, 846 (9th Cir. 2009); Romoland Sch. Dist. v. Inland Empire

Energy Ctr., LLC, 548 F.3d 738, 747(9th Cir. 2008); Way v. County of Ventura, 348 F.3d 808,

810(9th Cir. 2003).

                                            Page 1 of2
Case 1:20-cv-00536-SM Document 56 Filed 09/17/20 Page 2 of 2
